Mr. President, please
accept Latvia’s congratulations on your election to the
presidency of the General Assembly at its forty-eighth
session. The people of Latvia wish you a successful term as
leader of this body.
Latvia wishes to pay its respects to those nation States
which have recently been admitted to the United Nations and
looks forward to cooperation with them.
It has been an eventful year for Latvia. On
18 November 1993, Latvia will celebrate the seventy-fifth
anniversary of the declaration of independence of Latvia in
1918. Our seventy-fifth year of statehood has been marked
by the election and the convening of our Parliament, the
Saeima. The convening of the Saeima was an especially
solemn occasion in that it meant the full restoration of
parliamentary democracy and the Constitution of 1922.
Moreover, the convening of the Saeima completed a
three-year restoration process that included the
re-establishment of our de facto independence in August
1991 and our admission to the United Nations. The
re-establishment of Latvia’s independence and the restoration
of its Constitution, following a half century of suspension,
is testimony to the power of democracy, the endurance of
the human will and the supremacy of international law.
To understand the processes currently under way in
Latvia and in our region, it is helpful to note some aspects
of recent history. According to a secret protocol to the
Molotov-Ribbentrop Pact of 1939, signed by Nazi Germany
and the Soviet Union, Latvia was relegated to the Soviet
Union’s sphere of influence, an act which cleared the way
for the Soviet Union’s illegal occupation of Latvia in 1940.
Even though the Molotov-Ribbentrop Pact and its secret
protocols were, under international law, void at their signing,
Latvia was forcibly annexed by the Soviet Union shortly
after the occupation.
Although Latvia lost its sovereignty and independence
de facto, its status as a State continued de jure. Latvia’s de
jure status continued to be recognized by many States, and
this position was echoed in their declarations throughout the
fifty-year period of Latvia’s occupation. The continuing
identity of the State of Latvia was preserved by the
application of the principle that illegal acts cannot validly
change an existing legal situation - ex injuria non oritus jus.
Consequently, when it re-established its independence in
l991 Latvia was quickly able to renew diplomatic relations
with those States with which it had had such relations prior
to its occupation in 1940. In addition, Latvia continues to
adhere to certain bilateral and multilateral agreements to
which it became party between 1918 and 1940.
I have stressed the matter of Latvia’s continuous identity
between 1918 and 1991 in order to emphasize that Latvia is
not a newly independent State. This fact is important
because the de jure continuity of Latvian statehood has legal,
political and economic consequences for Latvia, in particular
with respect to our relations with the Russian Federation.
The key to stable and friendly relations between our two
States, in both the political and economic spheres, is
recognition by both parties that Latvia was illegally and
forcibly occupied and annexed in 1940 by the Soviet Union.
I should like to express Latvia’s support for the various
efforts by the Secretary-General and the Member States to
promote the maintenance of international peace and security,
in particular, efforts that were initiated by the report of the
Secretary-General entitled "An Agenda for Peace".
Recognizing the pragmatic and forward-looking approach of
the proposals contained in the Secretary-General’s report,
preventive diplomacy in particular, we must also consider
proposals that will similarly address other responsibilities of
the United Nations, including the enhancement of respect for
human rights and fundamental freedoms and the promotion
of sustainable development. Latvia’s experience with regard
to the utilization of preventive diplomacy may be useful in
developing such proposals.
I should like to emphasize that Latvia has utilized
preventive diplomacy to the maximum extent possible.
Latvia has initiated or welcomed United Nations and
regionally sponsored efforts in fact-finding and confidencebuilding in connection with the issues facing Latvia and our
region. Among these efforts is our recent agreement with
the Conference on Security and Cooperation in Europe to
establish a presence in Riga, our capital. These efforts have
resulted in an increased understanding of the situation in
Latvia, providing the United Nations, Member States and
regional organizations with the knowledge and perspective
to respond adequately to our problems. The
Secretary-General, Member States and regional organizations
have been involved, in cooperation with Latvia, in applying
these measures to the most important and urgent matter now
confronted by Latvia - namely, the continued illegal presence
of the military forces of the former Soviet Union on Latvian
territory.
Forty-eighth session - 29 September l993 7
For over two years, Latvia has sought the removal of
the former Soviet Union’s military forces from its territory,
through bilateral negotiations with the Russian Federation
and with the assistance of the international community. Yet
these forces, now under the control of our large neighbour,
the Russian Federation, are still stationed on our territory.
Last year the General Assembly addressed this issue
under the agenda item entitled "Complete withdrawal of
foreign military forces from the territories of the Baltic
States". In adopting resolution 47/21 by consensus, the
General Assembly called upon the Baltic States and the
Russian Federation
"to conclude without delay appropriate agreements,
including timetables, for the early, orderly and complete
withdrawal of foreign military forces from the
territories of Estonia and Latvia". (resolution 47/21,
para. 2)
The Russian Federation, in joining in the consensus for the
adoption of resolution 47/21, affirmed its obligation to
withdraw its military forces from the Baltic States, which it
had earlier assumed as a participating State of the
Conference on Security and Cooperation in Europe at the
Helsinki meeting in July 1992.
A fact-finding mission headed by Tommy Koh,
Ambassador-at-Large of Singapore, recently returned from
Latvia and the Baltic States to report to the
Secretary-General on the implementation of resolution 47/21.
We thank the Secretary-General for his efforts at ensuring
the implementation of this resolution. We also wish to thank
Mr. Stoyan Ganev, President of the General Assembly at its
forty-seventh session, for accepting our invitation to visit
Latvia in July 1993 and witnessing the situation in Latvia at
first hand. I hope that, in addition to reviewing the situation
regarding foreign military forces, Mr. Ganev gained insight
into Latvia’s process of renewal.
Before I report to the Assembly on the present situation
regarding the issue of the foreign military forces on the
territory of Latvia, I should like to express Latvia’s support
for the ongoing democratic processes in the Russian
Federation, at whose head is the lawfully elected President
of the Russian Federation, Boris Yeltsin. I hope that the
political and economic reform process in the Russian
Federation will continue and that political forces there will
solve their problems using peaceful and democratic means.
At critical moments in the past, democratic forces in the
Russian Federation have demonstrated their ability to act
decisively to keep the Russian Federation on the road to
democracy. I am convinced that this will also be the case in
these, for Russia, difficult and complicated times.
Since February 1992, State delegations of Latvia and
the Russian Federation have held eight sessions of
negotiations on the subject of troop withdrawal from Latvia.
These negotiations resulted in various agreements, which
govern technical matters during withdrawal. Unfortunately,
we have failed to secure agreement on the important
question of a withdrawal timetable. Latvia has consistently
demanded that withdrawal be completed by the end of 1993,
two and a half years after Latvia regained its independence.
The delegation of the Russian Federation has offered final
withdrawal dates ranging from 1994 until 1999, without ever
submitting a concrete timetable or systematic plan for
withdrawal. The problem of the final withdrawal date is
compounded by the demands of the Russian Federation to
maintain three bases in Latvia: the radar station in Skrunda,
the cosmic intelligence centre in Ventspils and the naval
base in Liepaja. We have repeatedly stated, and the
international community, including the Russian Federation,
has concurred, that withdrawal should be early and complete;
furthermore, we cannot permit our soil to be used for
purposes that may be directed against third countries.
A second principal issue on which the Russian
Federation has held up its withdrawal from Latvia is its
demand for extraordinary social benefits for pensioned
officers of the former Soviet Union and the Russian
Federation who are residing in Latvia. For years, the officer
corps of the occupying army was granted favourable access
to apartments, medical care and other social services.
Demands for continuation of such privileges are not only
unacceptable to Latvia, but unjust to all its residents; we
shall not permit these demands to delay the withdrawal
process.
At the beginning of the negotiations between our two
States, in February 1992, agreement was reached on certain
matters. Among these was the requirement that both parties
refrain from uncoordinated, unilateral actions during the
period of withdrawal. The time since then has been marked
by such incidents as the military forces of the Russian
Federation conducting unauthorized troop movements on the
ground, unauthorized naval movements through Latvia’s
ports and unauthorized air sorties in Latvian skies. Contrary
to agreement, fresh recruits have secretly entered Latvia to
replace departing troops.
In the light of the continued presence of these forces,
foreign investment in Latvia, which is necessary for the
development of our small country, has been discouraged. In
8 General Assembly - Forty-eighth session
addition, the military forces of the Russian Federation have
done substantial damage to Latvia’s environment.
Latvia seeks an assurance that its sovereignty,
independence and territorial integrity will be respected and
that a threat to international peace and security will not arise
from its territory. I hope that the negotiations with the
Russian Federation, which began yesterday, on 28 September
1993, will be pragmatic in nature and will soon lead to an
agreement providing for the complete withdrawal of foreign
military forces from the territory of Latvia. Such an
agreement would have the potential to open a new chapter
in the relationship between our two States, a chapter
containing neither suspicion nor animosity. We could then
even foresee a time when our societies and children would
be free of the prejudices of the past.
Latvia welcomes the complete withdrawal of the
military forces of the Russian Federation from Lithuania,
which is a step toward improving the security of the Baltic
region.
As I have stated, it is important to recognize that Latvia
was illegally occupied and annexed, and that a principal
consequence of these events is the significantly altered
demographic situation there. This situation must be taken
into account if one is to understand the internal situation in
Latvia. In 1940, 75 per cent of Latvia’s inhabitants were
ethnic Latvians but today they constitute only 52 per cent of
Latvia’s population. During the Soviet occupation, hundreds
of thousands of persons were deported to Siberia, and many
thousands were arrested and executed. During the Second
World War tens of thousands died, were sent to Nazi
Germany for forced labour, or were forced to emigrate to the
West in order to escape the Red Terror. In sum, during the
occupation, the pre-war population of Latvia was reduced by
one third. Among the victims who suffered this fate were
the Livs, one of the indigenous peoples of Latvia, who at
present number only a few dozen.
During the post-war years, the deportation and massive
involuntary emigration of Latvians from their native land
was paralleled by a heavy influx of residents of the Soviet
Union. In 1945, newly arrived Soviet military personnel
were immediately allocated approximately 25 per cent of all
the apartments in Riga, the capital of Latvia. Many of these
apartments had earlier been vacated by Latvian families
which had been deported to Siberia or which had been
forced to flee to the West. In addition to the introduction
into Latvia of active and retired military personnel, the
Soviet regime, using offers of various privileges, enticed
civilian labourers and managers from the Soviet Union to
migrate to Latvia.
The pace of population transfer increased dramatically
after 1959, when Soviet leaders initiated a policy of
colonization for Latvia by undertaking a heavy
industrialization drive there. During the next 30 years the
total population of Latvia increased by 27 per cent. While
the indigenous population grew at a rate of 7.6 per cent,
population growth in the migrant community was 58.5 per
cent, with the result that mechanical growth exceeded natural
growth by close to a factor of eight. I should like to stress
that no other country has lost, as a result of occupation and
colonialism, such a large part of its indigenous population
during modern times. In no other modern-day country has
the indigenous population nearly become a minority in its
own country, as has happened in Latvia.
We believe that the restoration of our independence has
given us the opportunity to improve our demographic
situation. If we can reach a point where Latvians feel secure
about their future, we will then have the freedom to invest
more of our resources in finding solutions to global
problems.
The change in the demographic situation of Latvia
during the Soviet occupation cannot be conveyed by
numbers alone. Latvians were subjected to discrimination,
in particular with respect to the use of the Latvian language
and professional development. Command of the Russian
language became necessary in both the educational system
and many workplaces, while use of the Latvian language
was eliminated in many spheres. Further, the policy of the
Soviet authorities was to prevent access by Latvians to
professions in various governmental and strategic fields.
With a view to ensuring the survival of the Latvian
people, it has become necessary for Latvia to develop a law
on citizenship which will safeguard the national identity of
its indigenous population. Concurrently, Latvia will uphold
its obligations under international human rights law.
Latvia has already determined its present body of
citizens through a process of resident registration. In 1991,
along with the restoration of its sovereignty and
independence, Latvia restored citizenship to those persons
from whom it had been taken in 1940; this was done
regardless of their national, religious or ethnic backgrounds,
and citizenship was granted to their descendants as well.
Pursuant to Latvia’s Constitution, it is this body of persons
which participated in the June 1993 parliamentary elections.
Latvia’s present body of citizens includes approximately
Forty-eighth session - 29 September l993 9
400,000 non-ethnic Latvians, or approximately 25 per cent
of the electorate - a figure that reflects the non-ethnic
Latvian composition of the electorate prior to the occupation
in 1940.
Latvia’s democratically elected Parliament, the Saeima,
will in the near future adopt a citizenship law which will set
the requirements, in accordance with international law, for
obtaining Latvian citizenship for residents of Latvia who
arrived after 1940. Persons transferred into Latvia during the
Soviet occupation exercise freely all rights granted by
international human rights instruments. According to experts
of the Council of Europe, the protection afforded by Latvia’s
legislation is comparable to that provided by the
constitutional instruments of most States members of the
Council of Europe and guaranteed collectively by the
Council of Europe, in particular through the European
Convention on Human Rights.
Historical minorities of Latvia such as Russians,
Belarussians, Poles, Jews and others have their own schools
and active national cultural societies, which help to maintain
each group’s national identity.
A peaceful, legal and pragmatic restoration process has
begun in Latvia. Numerous appraisals by the international
community have affirmed that this process is in fact peaceful
and is being conducted within the confines of international
law.
Latvia has no reason to hide its internal situation and
has thus welcomed numerous examinations of its human
rights record. On behalf of Latvia, I should like to thank the
Secretary-General and the States Members of the United
Nations for the fact-finding mission, headed by the present
Assistant Secretary-General for Human Rights, Mr. Ibrahima
Fall, which visited Latvia in October 1992. I should like to
quote from the Mission’s conclusions:
"Latvia is going through a transitional period
following the reestablishment of independence. During
this period the Latvian Government is endeavouring to
redress certain historical inequities and injustices
perpetrated during Soviet rule from 1940 to 1991.
"This has given rise to anxiety among the
non-ethnic Latvians about their future status and role in
the country. It is this sense of insecurity rather than
any gross violation of human rights that is most
characteristic of the situation prevailing in Latvia today.
"The information received and examined by the
Mission does not reveal gross and systematic violations
of human rights in Latvia. Individual violations which
have been reported are limited and not related to
discriminatory policy as such and they should and can
be remedied at the appropriate level. On the positive
side, it should be emphasized that no instances of
violence, no mass dismissals from employment,
exclusion from educational establishments, evictions
from apartments, or expulsions were reported."
(A/47/748, paras. 21-23)
The report of the United Nations human rights
fact-finding mission to Latvia is similar to reports submitted
by the Council of Europe, the Conference on Security and
Co-operation in Europe and the European Court of Human
Rights. Despite these numerous affirmations that human
rights are not being violated in Latvia, it has become the
object of political attacks - the Russian Federation constantly
accuses Latvia of human rights violations. Latvia has
expended great efforts and resources to refute these
unsubstantiated allegations. In addition, resources of
international organizations, including the United Nations,
have been expended.
I shall now address the grave financial crisis that faces
the United Nations and has forced the Secretary-General to
take drastic measures to economize. Latvia believes that a
solution to the crisis that is acceptable to all Member States
and based on the principles enshrined in the Charter of the
United Nations must be found.
Latvia wishes to bring to the attention of the General
Assembly an ad hoc decision which was made for reasons
of financial and political expediency, but which will in fact
contribute to the financial crisis. I am referring to the
decision taken by the General Assembly in December 1992
to determine, inter alia, the assessment rates of 15 Member
States, including Latvia, according to an ad hoc method
rather than the standard method for determining capacity to
pay.
The December 1992 decision is not in accordance with
the Charter principle of sovereign equality because the two
different methods for determining assessments result in
unequal financial obligations for different Member States.
Notwithstanding the fact that Latvia and the other two Baltic
States are not successors to the former Soviet Union, they
have been made to assume excessive financial obligations of
the former Soviet Union and even to accept a portion of its
contribution to the Working Capital Fund.
10 General Assembly - Forty-eighth session
Latvia is now entering its third year as a State Member
of the United Nations. We expect to increase our
involvement in the work of the United Nations and other
international organizations, participating in the search for
solutions to global problems. At the World Conference on
Human Rights in Vienna, we addressed two problem areas
where we should be able to make contributions: the rights
of minorities and the rights of foreigners.
Latvia reiterates the offer it made at the Earth Summit
in Rio de Janeiro to host an international conference in its
resort city of Jurmala to examine possibilities for redirecting
resources from armaments towards rehabilitating the
environment.
Latvia supports the establishment of the post of United
Nations high commissioner for human rights. We also urge
an increase in the percentage of the regular budget allocated
to the Centre for Human Rights in Geneva.
The position of Latvia regarding non-governmental
organizations is that they play a valuable role on the
international stage, especially in the area of human rights.
Their access to the United Nations human-rights system
should be increased.
With respect to the debate on restructuring the Security
Council, Latvia supports increasing the number of members
of the Security Council. Such reform must ensure that the
Council is adequately balanced between large and small
States.
Latvia supports the efforts aimed at rationalizing the
structure and the agenda of the General Assembly.
Latvia welcomes the positive processes under way in
the Middle East, South Africa, Cambodia and Haiti. We
hope that, with the efforts of the United Nations and other
international organizations, peace will prevail in the former
Yugoslavia, Georgia, Somalia and elsewhere where blood is
still being spilt.
Latvia has a history of participation in international
affairs, including its term as Presiding Member of the
Council of the League of Nations. In order to mark our
historic contribution to international relations, and to
celebrate the seventy-fifth anniversary of the signing of our
declaration of independence, Latvia has undertaken the task
of restoring a hall at the United Nations Office in Geneva.
This hall, located in the Palais des Nations, and adorned
with amber collected from the shores of the Baltic Sea, was
decorated and endowed by the Government and the people
of Latvia in 1938 as a donation to the League of Nations.
May the return of that hall at the Palais des Nations to its
original splendour symbolize the victory of justice
constituted by the return of Latvia to full membership in the
international community.
It is my belief that the restoration of our independence
will enable Latvia, a small State, to play a greater role in
securing peace and democracy in the world. I am convinced
that together we can leave our children a better world with
more security, more faith and more freedom.
